internal_revenue_service number info release date uil date conex cc ita attention dear this letter is in response to your inquiry dated date on behalf of your constituent from gross_income under sec_104 of the internal_revenue_code damages she received in settlement of a class action lawsuit you also asked whether revrul_93_88 1993_2_cb_61 applies to her situation you asked whether may exclude interviewed with before they denied her employment several years later was notified of a class action lawsuit against under title vii of the civil rights act of title vii on lawsuit was settled in that year her claims against include the award in her income and imposed a lien to collect the tax the internal_revenue_service required received a payment in full settlement of to alleging gender discrimination the at the time your constituent received her damage award sec_104 generally excluded from gross_income the amount of any damages received whether by suit or agreement on account of personal injuries or sickness sec_1_104-1 of the income_tax regulations provides that the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution we believe revrul_93_88 does not apply to your constituent’s situation revrul_93_88 obsoleted by revrul_96_65 1996_2_cb_6 pertained to title vii after it was amended by sec_102 of the civil rights act of u s c 1981a act sec_102 of the act amended title vii to provide that a complaining party may recover compensatory and punitive_damages against an employer who engaged in disparate gender discrimination the amendment applies only to conduct occurring on or after the date of enactment of the act 511_us_244 because of this change damages received for disparate treatment gender discrimination under title vii are now based on tort or tort type rights therefore such damages are eligible for exclusion from income if they meet the other requirements of sec_104 however before the act title vii limited recoveries to backpay therefore these recoveries were not based on tort or tort type rights because your constituent received her payment in a class action suit settled under title vii before its amendment by the act revrul_93_88 does not apply to her case and the damages she received do not qualify for exclusion_from_gross_income under sec_104 the united_states tax_court came to the same conclusion in the tax_court rejected her argument and held that because the payment was made to settle a claim alleging gender discrimination under title vii as in effect before its amendment by the act the payment was not based on tort type rights therefore the court held that the taxpayer could not exclude the settlement proceeds from her gross_income under sec_104 i hope this information is helpful please call me or shareen s pflanz identification_number at -622-4920 if you have any questions sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
